DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A — tubular members are in a staggered configuration (as shown in Figs. 22, 25 for example)
Species B — tubular members are in square configuration (as shown in Figs. 24, 26, 27 for example)
The species are independent or distinct for the reason(s) identified above. In addition, these species are not obvious variants of each other based on the current record.

This application contains claims directed to the following patentably distinct species:
Species C — interconnector is a liner (as shown in Figs. 22, 24, for example)
Species D — interconnector includes members (as shown in Figs. 25-27, for example)
The species are independent or distinct for the reason(s) identified above. In addition, these species are not obvious variants of each other based on the current record.

This application contains claims directed to the following patentably distinct species:
Species E — fastener between shock absorbers and shell (as shown in Fig. 28, for example)
Species F — frictional engagement directly between shock absorbers and shell (as shown in Figs. 29-31, 34, for example)In the event Applicant elects Species F, the following sub-species are present:
Sub-Species F1 — absorbers contact shell directly with smooth surfaces interfacing one another (as shown in Fig. 29, for example)
Sub-Species F2 — absorbers and/or shell include friction-increasing projection members (as shown in Figs. 30-31)
Sub-Species F3 — tackifying material is used to induce friction between shell and absorbers (as shown in Fig. 34, for example)
The species are independent or distinct for the reason(s) identified above. In addition, these species are not obvious variants of each other based on the current record.

This application contains claims directed to the following patentably distinct species:
Species G — absorber is one material (as shown in Fig. 29, for example)
Species H — absorber is two materials (as shown in Fig. 32, for example)
The species are independent or distinct for the reason(s) identified above. In addition, these species are not obvious variants of each other based on the current record.

This application contains claims directed to the following patentably distinct species:
Species I — absorber is configured to deform under impact (as shown in Fig. 33, for example)
Species J — connector, between absorber and shell, is configured to deform (as shown in Fig. 37, for example)
The species are independent or distinct for the reason(s) identified above. In addition, these species are not obvious variants of each other based on the current record.

This application contains claims directed to the following patentably distinct species:
Species K — fastener between shell and absorber (as shown in Figs. 35-37, for example)
Species L — fastener between shell and interconnector (as shown in Fig. 38, for example)
The species are independent or distinct for the reason(s) identified above. In addition, these species are not obvious variants of each other based on the current record.

This application contains claims directed to the following patentably distinct species:
Species M — inner padding constituted by plurality of absorbersIn the event Applicant elects Species M, the following sub-species are present:
Sub-Species M1 — absorbers are the same shape and size (as shown in Figs. 21-39, for example)
Sub-Species M2 — absorbers have different shapes and sizes (as shown in Figs. 68-69, for example)
Species N — inner padding constituted by layer that fits together with shell In the event Applicant elects Species N, the following sub-species are present:
Sub-Species N1 — shell and inner padding fit together in meshing junction (as shown in Figs. 40-43)
Sub-Species N2 — shell and inner padding fit together with smooth interface (as shown in Figs. 45-46)In the event Applicant elects Sub-Species N2, the following sub-species are present:
Sub-Species N2a — shell and inner padding directly affixed together (as shown in Figs. 45-46)
Sub-Species N2b — shell and inner padding have interface layer in between (as shown in Figs. 50-51)
The species are independent or distinct for the reason(s) identified above. In addition, these species are not obvious variants of each other based on the current record.

This application contains claims directed to the following patentably distinct species:
Species O — impact deflector is immovable with low friction surface (as shown in Figs. 55-57, for example)
Species P — impact deflector is movable on the outer surface of the shell (as shown in Fig. 58-59, for example)In the event Applicant elects Species P, the following sub-species are present:
Sub-Species P1 — movability is via rollers (as shown in Fig. 58, for example)
Sub-Species P2 — movability is via connecting plate (as shown in Fig. 59, for example)


This application contains claims directed to the following patentably distinct species:
Species Q — absorbers have constant diameter along respective height (as shown in Figs. 21-39, for example)
Species R — absorbers have multiple sections with changing diameters (as shown in Figs. 65-67, 72, for example)In the event Applicant elects Species R, the following sub-species are present:
Sub-Species R1 — sections include inner and outer section with larger and smaller diameter (as shown in Figs. 65-67, for example)
Sub-Species R2 — outer section tapers towards shell and inner section tapers toward interconnector (as shown in Fig. 72, for example)
The species are independent or distinct for the reason(s) identified above. In addition, these species are not obvious variants of each other based on the current record.

This application contains claims directed to the following patentably distinct species:
Species S — absorbers are individually side-by-side arranged (as shown in Figs. 21-39, for example)
Species T — absorbers are paired concentrically (as shown in Figs. 70-71, for example)


This application contains claims directed to the following patentably distinct species:
Species U — absorbers have padding layers stacked such that compression of adjacent layers is not decoupled from shearing of the adjacent layers 
Species V — absorbers have padding layers stacked such that compression of adjacent layers is decoupled from shearing of the adjacent layers (as shown in Figs. 73-77, for example)
Species W — absorbers are arranged wherein shearing layer facilitates shearing of different parts of the absorbers relative to one another (as shown in Figs. 78-84, for example)
The species are independent or distinct for the reason(s) identified above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species (i.e. Applicant must elect ONE respective species and/or sub-species from each of the groupings identified in sections 2-12 above, ultimately resulting in 11 elections being made), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because one or more of the following reason(s) apply: (a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; (b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; (c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). While the searches of the identified species may overlap, the overall search would be seriously burdensome because Examiner would need to search for each distinct invention or variation. Furthermore, the search is only part of the examination process, and MPEP § 803 states "[i]f the search and examination of all the claims in an application can be made without serious burden". The examination of the application would be burdensome because Examiner would be required to apply art and rejections to claims (presently presented or added in future prosecution) directed towards each distinct and different species of invention.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement due to the complexity of a species election being involved, with no clear association between the identified distinct species and pending claims.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JAMESON D COLLIER/Primary Examiner, Art Unit 3732